                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE

   KATHLEEN E. PETHTEL, individually,              )
   TOBIAS M. PETHTEL, individually, and            )
   M.M.P., C.L.P., K.D.P., E.L.P., S.A.P.,         )
   A.E.P., and N.A.P., by their parents            )
   KATHLEEN E. PETHEL and                          )
   TOBIAS M. PETHTEL, as next of friends,          )
                                                   )
                 Plaintiffs,                       )
                                                   )
   v.                                              )      No.:    3:10-CV-469-TAV-HBG
                                                   )
   ANDERSON COUNTY CASA,                           )
   DIANE RENFROE,                                  )
   STEVEN ABNER,                                   )
   JOSH CARDWELL,                                  )
   JOSEPH GILVIN,                                  )
   HAROLD J. CROWLEY,                              )
   WILEY MALONEY,                                  )
   JASON LEACH,                                    )
   JONATHAN ACKER,                                 )
   WALLY BRADEN, and                               )
   PAUL WHITE,                                     )
                                                   )
                 Defendants.                       )


                                  MEMORANDUM OPINION

          Defendants Steven Abner, Josh Cardwell, Joseph Gilvin,1 Harold J. Crowley, Wiley

   Maloney, Jason Leach, Jonathan Acker, Wally Braden, and Paul White filed a motion for

   summary judgment [Doc. 334], and defendants Anderson County Court Appointed Special



          1
             The Court notes the recently-filed Suggestion of Death of Joseph Gilvin [Doc. 362].
   Because this opinion dismisses the remaining claims in this case, including the claims against
   defendant Gilvin, no further action needs to be taken at this time with respect to the suggestion
   of death.


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 1 of 44 PageID #: 4608
   Advocate (“CASA”) and Diane Renfroe have filed a motion to dismiss [Doc. 344].

   Plaintiffs responded to the motion for summary judgment [Docs. 346, 348] and the motion

   to dismiss [Doc. 359]. Defendants replied to plaintiffs’ response to the motion for

   summary judgment [Doc. 352]. Defendants did not, however, reply to plaintiffs’ response

   to the motion to dismiss, and the time for a reply has passed. See E.D. Tenn. L.R. 7.1(a),

   (c) (noting reply briefs are not necessary, but if one is to be filed, it must be filed no later

   than seven days after service of the answering brief). The motions are now ripe for

   resolution. For the reasons stated below, all of plaintiffs’ claims against these defendants2

   must be dismissed, and the Court will therefore GRANT defendants’ motions [Docs. 334,

   344] and DISMISS this case.

   I.     Background

          Plaintiffs have sued forty-five defendants, eleven of whom remain,3 seeking a

   wide range of relief [Doc. 6 ¶¶ 538–44].            Plaintiffs’ 114-page complaint4 contains

   544 paragraphs, many of which include multiple subparts [Id.]. Plaintiffs assert various

   claims, including claims under 42 U.S.C. § 1983 for violations of the First, Second, Fourth,

   and Fourteenth Amendments to the United States Constitution; 42 U.S.C. § 1985 for

   conspiracy to commit § 1983 violations; the Adoption Assistance and Child Welfare Act

   as amended by the Adoption and Safe Families Act of 1997; the Americans with



          2
              In this opinion, “defendants,” unless otherwise specified, means those being addressed
   in that section.
          3
              The Court dismissed the other defendants in prior rulings [Docs. 253, 319, 324].
          4
              “Complaint” refers to Document 6, plaintiffs’ amended complaint.
                                                   2


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 2 of 44 PageID #: 4609
   Disabilities Act; the Tennessee Constitution; Tenn. Code Ann. §§ 29-24-101 to -104 (libel

   and slander); Tenn. Code Ann. § 39-13-101 (asserting negligence per se pursuant to the

   penal statute for assault); and the common law (intentional infliction of emotional distress,

   false imprisonment, assault, negligence, and invasion of privacy) in addition to claims

   asserting violations of the Tennessee Department of Children’s Services’ policies and the

   Brian A. Settlement Agreement [Doc. 6 ¶¶ 330–531].

          Due to the lengthy nature of the factual background and complaint in this case,

   details of relevant allegations and facts will be addressed as needed. As a brief overview,5

   plaintiffs Tobias and Kathleen Pethtel adopted seven minor children [Id. 6 ¶ 1]. On

   November 10, 2009, one of the minor Pethtel children made a 911 prank call, which drew

   officers from the Anderson County Sheriff’s Department to the Pethtel home [Id. ¶¶ 2–3].

   Some of the deputies reportedly saw a bruise on the face of one of the children, which the

   child explained as a bruise from a bicycle accident [Id. ¶ 5]. The deputies called the State

   of Tennessee Department of Children’s Services (“DCS”) to plaintiffs’ home [Id.]. That

   same day, after some investigation, six of the minor children were removed from the home

   and placed in two different homes [Id. ¶ 13]. DCS also removed the seventh minor child

   from military school in Florida [Id. ¶¶ 13–14]. DCS, through defendant Koehler, filed a

   Petition for Dependency and Neglect and a Protective Custody Order in the Anderson

   County Juvenile Court, alleging the children were neglected [Id. ¶ 15]. The plaintiff


          5
             For the purpose of a motion to dismiss, the Court takes all the factual allegations in the
   complaint as true. Papasan v. Allain, 478 U.S. 265 (1986). Here, the Court refers to the complaint
   but notes that it will review the evidence as presented by the parties later in this opinion.
                                                     3


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 3 of 44 PageID #: 4610
   parents were later found guilty of one count of child abuse in Anderson County criminal

   court and sentenced; they filed a waiver of the right to appeal and right to a new trial

   [Doc. 206 p. 2; Doc. 220-1 pp. 1–2].

          All of plaintiffs’ claims arise out of this law enforcement visit to the plaintiffs’ home

   and ensuing actions by local law enforcement, DCS, and other individuals and agencies

   named in the complaint for their treatment of plaintiffs and involvement in plaintiffs’

   familial relationships.

   II.    Motion for Summary Judgment

          A.     Plaintiffs’ Discovery Motions

          Plaintiffs “request that discovery be completed prior to a ruling being made on

   Defendants’ summary judgment motion” [Doc. 346 p. 3].6 On March 19, 2021, the Court

   issued an Amended Scheduling Order [Doc. 325] setting the parties’ discovery deadline

   ninety days before trial. The parties filed a Joint Status Report requesting the discovery

   deadline to be extended [Doc. 337], but no motion for an extension was filed. This case

   has been pending for nearly eleven years. The present motion is the first motion for any

   kind of discovery extension since the scheduling order [Doc. 325], and it was filed after

   the discovery deadline had passed.

          The Court finds that the parties have had over a decade to prepare for or conduct

   discovery. The parties did not request extensions of the deadlines when they were set in



          6
             The Court notes plaintiffs never actually filed a motion for a discovery extension.
   Nevertheless, the Court will treat plaintiffs’ request as a motion.
                                                      4


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 4 of 44 PageID #: 4611
   March. Instead, they waited until the day of these deadlines, ninety days before trial, to

   file a status report. The Court also notes that plaintiffs previously requested an extension

   of the deadline to respond to defendants’ motion for summary judgment [Doc. 341] but

   made no mention of a discovery extension. The Court granted plaintiffs a brief extension

   to file a response to the motion for summary judgment but stated that “[n]o further

   extensions of the dispositive motion deadline or deadline for responses will be granted

   absent extraordinary circumstances” [Doc. 343 p. 2].          Plaintiffs have not presented

   extraordinary circumstances to justify an extension of the discovery deadline, particularly

   considering the already-lengthy amount of time plaintiffs have had to prepare and the

   failure of the plaintiffs to file a motion before the deadlines expired.

          Additionally, plaintiffs recently filed a Motion for Continuance [Doc. 366], and

   defendants responded [Doc. 370]. In that motion, plaintiffs indicate summary judgment is

   improper when a nonmovant has had an inadequate opportunity for discovery [Id. at 11].

   The Court will treat this language as a motion for the Court to allow additional time for

   discovery under Federal Rule of Civil Procedure 56(d).

          Rule 56(d) provides that “[i]f a nonmovant shows by affidavit or declaration that,

   for specified reasons, it cannot present facts essential to justify its opposition, the court

   may: (1) defer considering the motion or deny it; (2) allow time to obtain affidavits or

   declarations or to take discovery; or (3) issue any other appropriate order.” Fed. R. Civ. P.

   56(d). “Pursuant to [Rule 56(d)], a party opposing a motion for summary judgment is

   allowed to state that he or she is unable to present facts essential to justify the party’s

                                                  5


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 5 of 44 PageID #: 4612
   opposition.” Wallin v. Norman, 317 F.3d 558, 564 (6th Cir. 2003). “[T]he district court

   may permit further discovery so that the nonmoving party can adequately oppose the

   motion for summary judgment.” Id. The Sixth Circuit “has interpreted [Rule 56(d)] as

   requiring a party opposing a summary judgment motion to file an affidavit that ‘indicates

   to the district court its need for discovery, what material facts it hopes to uncover, and why

   it has not previously discovered the information.’” Gettings v. Bldg. Laborers Local 310

   Fringe Benefits Fund, 349 F.3d 300, 305 (6th Cir. 2003) (alterations omitted) (citation

   omitted). “[T]o fulfill the requirements of [Rule 56(d)],” the nonmovant “must state with

   some precision the materials he hopes to obtain with further discovery, and exactly how he

   expects those materials would help him in opposing summary judgment.” Summers v. Leis,

   368 F.3d 881, 887 (6th Cir. 2004) (quotation marks omitted).

          “The importance of complying with [Rule 56(d)] cannot be overemphasized.”

   Cacevic v. City of Hazel Park, 226 F.3d 483, 488 (6th Cir. 2000). It is “a ‘carefully crafted’

   rule that serves as a vehicle through which the non-movant meets his ‘obligation to inform

   the district court of his need for discovery.’” Id. (citation omitted). “In the absence of a

   sufficient affidavit, there is no justification for the district court’s determination that a

   motion for summary judgment would be premature until the close of discovery.” Summers,

   368 F.3d at 887.

          The Court finds that plaintiffs have already had adequate opportunity for discovery.

   This case has been pending for eleven years, and plaintiffs took no discovery during this

   time. It is true the Court has issued various stays, but despite opportunities to take

                                                 6


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 6 of 44 PageID #: 4613
   discovery after the stays were lifted, plaintiffs requested no discovery. Plaintiffs had ten

   months after they filed their complaint to conduct discovery before the Court’s first stay.

   And plaintiffs had another nine months to conduct discovery following the Court’s decision

   to lift its most recent stay in November 2020.

          Accordingly, plaintiffs’ motions to delay ruling [Doc. 346 p. 3] and for additional

   time for discovery [Doc. 366] are DENIED. Correspondingly, plaintiffs’ motion to compel

   [Doc. 365] is DENIED AS MOOT.

          B.     Legal Standard

          Federal Rule of Civil Procedure 56(a) provides that “[t]he court shall grant summary

   judgment if the movant shows that there is no genuine dispute as to any material fact and

   the movant is entitled to judgment as a matter of law.” In ruling on a motion for summary

   judgment, the Court must draw “all reasonable inferences in favor of the nonmoving party.”

   McLean v. 988011 Ontario, Ltd., 224 F.3d 797, 800 (6th Cir. 2000). The moving party

   bears the burden of establishing that no genuine issues of material fact exist and may meet

   this burden by affirmatively proving their case or by highlighting the absence of support

   for the nonmoving party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 323–25 (1986);

   Leary v. Daeschner, 349 F.3d 888, 897 (6th Cir. 2003).

          “Once the moving party presents evidence sufficient to support a motion under

   Rule 56, the nonmoving party is not entitled to a trial merely on the basis of allegations.”

   Curtis v. Universal Match Corp., Inc., 778 F. Supp. 1421, 1423 (E.D. Tenn. 1991) (citing

   Celotex, 477 U.S. 317). To establish a genuine issue as to the existence of a particular

                                                7


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 7 of 44 PageID #: 4614
   element, the nonmoving party must point to evidence in the record, including depositions,

   documents, affidavits, and other materials, upon which a reasonable finder of fact could

   find in its favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also

   Fed. R. Civ. P. 56(c)(1)(A). There must be more than a “mere scintilla of evidence” to

   withstand a motion for summary judgment, Smith Wholesale Co. v. R.J. Reynolds Tobacco

   Co., 477 F.3d 854, 861 (6th Cir. 2007) (citation omitted), and any genuine issue of fact

   must also be material; that is, it must involve “facts that might affect the outcome of the

   suit under the governing law.” Anderson, 477 U.S. at 248. The Court may not weigh the

   evidence; its role is limited to determining whether the record contains sufficient evidence

   from which a jury could reasonably find for the non-movant. Id. at 249. If a reasonable

   juror could not find for the nonmovant, the Court must grant summary judgment. See

   Celotex, 477 U.S. at 323.

          C.     Analysis

          The Court notes defendants’ footnote stating that plaintiffs’ memorandum in

   opposition was not filed by the Court’s deadline, having been filed in the early morning

   hours of the next day [Doc. 352 p. 1 n.2]. The Court also notes plaintiffs’ affidavit stating

   that plaintiff Kathleen Pethtel had difficulties with the electronic filing system [Doc. 353].

   The Court will therefore consider plaintiffs’ memorandum [Doc. 348].

          However, the Court will not consider all filings attached to the memorandum.

   Plaintiffs had moved for leave to file excess pages regarding its response brief without

   specifying a requested number of pages [Doc. 340]. The Court granted this motion,

                                                 8


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 8 of 44 PageID #: 4615
   allowing a generous extension and permitting plaintiffs to file a brief of “no more than

   51 pages” [Doc. 342]. Plaintiffs’ response is exactly fifty-one pages [Doc. 348].

          Yet plaintiffs attached many additional files to their memorandum. The first is a

   thirteen-page “Fact Chart in Support of Memorandum” that presents various facts that

   defendants stated, their citations to the record, and plaintiffs’ account of the facts

   [Doc. 348-1]. Rather than presenting plaintiffs’ account of the facts in the memorandum,

   they included it in a separate document––the chart––and attached it as an exhibit. The

   purpose of exhibits is to present evidence, generally in the form of transcripts, reports, and

   other documents. They should not, however, present continued argumentation and briefing

   because doing so in effect extends the page limit. The Court therefore finds plaintiffs filed

   the chart in violation of the Court’s Order and in an attempt to circumvent the local rules

   and exceed the number of pages permitted, which was already more than double the

   ordinary amount. See E.D. Tenn. L.R. 7.1(b) (“Briefs . . . shall not exceed 25 pages in

   length . . . .”). The Court therefore will not consider Document 348-1.

          Defendants move for summary judgment regarding plaintiffs’ civil conspiracy

   claims under §§ 1985(3)7 and 1986 and plaintiffs’ § 1983 claims. The Court finds that the

   civil conspiracy claims must be dismissed for the same reasons articulated in the Court’s

   November 2020 order [Doc. 324 pp. 18–20]. Defendants are therefore entitled to summary

   judgment on those claims.


          7
             Although plaintiffs do not specify a claim under § 1985(3) and generally assert § 1985
   claims, the first two subsections of § 1985 relating to preventing an officer from performing duties
   and obstruction of justice are inapplicable here.
                                                      9


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 9 of 44 PageID #: 4616
          The remaining federal claims are all brought under 42 U.S.C. § 1983. It provides,

 in pertinent part:

          Every person who, under color of any statute, ordinance, regulation, custom,
          or usage, of any State or Territory or the District of Columbia, subjects, or
          causes to be subjected, any citizen of the United States or other person within
          the jurisdiction thereof to the deprivation of any rights, privileges, or
          immunities secured by the Constitution and laws, shall be liable to the party
          injured in an action at law, suit in equity, or other proper proceeding for
          redress . . . .

 42 U.S.C. § 1983. Plaintiffs must plead and prove two elements to state a cause of action:

 (1) that a person has deprived them of a federal right; and (2) that the person did so under

 color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970). Plaintiffs have

 alleged a variety of § 1983 claims.

          The Court notes that many claims may be resolved for the same reason. The Sixth

 Circuit has held that because “[a]llegations of respondeat superior do not sustain a § 1983

 claim against state employees in their individual capacities, . . . officials are personally

 liable for damages under that statute ‘only for their own unconstitutional behavior.’” Colvin

 v. Caruso, 605 F.3d 282, 292 (6th Cir. 2010) (citation omitted). The Court “must analyze

 separately whether [plaintiff] has stated a plausible constitutional violation by each

 individual defendant.” Heyne v. Metro. Nashville Pub. Schs., 655 F.3d 556, 564 (6th Cir.

 2011).     “[T]he collective acts of defendants cannot be ascribed to each individual

 defendant.” Reilly v. Vadlamudi, 680 F.3d 617, 626 (6th Cir. 2012). In other words,

 “damage claims against government officials arising from alleged violations of

 constitutional rights must allege, with particularity, facts that demonstrate what each

                                                10


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 10 of 44 PageID #:
                                   4617
 defendant did to violate the asserted constitutional right.” Lanman v. Hinson, 529 F.3d

 673, 684 (6th Cir. 2008).8

        Accordingly, when plaintiffs fail to allege sufficient facts demonstrating how each

 defendant’s actions violated plaintiffs’ rights, the Court should grant summary judgment

 for defendants. Id. The Sixth Circuit in Lanman held summary judgment in favor of some

 defendants was proper where they had “limited involvement” and were simply present at

 the scene and administered a drug. Id. at 687. The Sixth Circuit held that such limited

 involvement “does not subject [defendants] to individual liability for any alleged

 constitutional violation that occurred” and that “presence at the scene and administration

 of [a drug] are insufficient to support a finding that [the defendants] violated [the

 plaintiff’s] constitutional rights.” Id. When one defendant was “present and perhaps

 involved in [the event giving rise to the action], [the] plaintiff ha[d] failed to allege, with

 any particularity, the unconstitutionality of [the defendant’s] actions” and therefore the

 court granted summary judgment. Id.

        Plaintiffs here often have not alleged facts with particularity that demonstrate how

 each individual defendant violated plaintiffs’ rights. It seems plaintiffs in one instance

 attempted to allege facts against specific defendants, but the brief they filed suggests they

 could not do so as it inserted asterisks where the defendants’ names should have been




        8
           Plaintiffs take issue with this line of cases, stating that defendants rely on them when
 they involve “lack of medical care to incarcerated or mental hospital patients” [Doc. 348
 pp. 9–11]. However, nothing in the cases suggests these principles only apply to § 1983 claims in
 those contexts.
                                                   11


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 11 of 44 PageID #:
                                   4618
 [Doc. 348 p. 29 (“Defendants *, * and * . . . .”)]. Therefore, the Court finds that defendants

 are entitled to summary judgment and will discuss the claims in the order presented by

 defendants’ brief [Doc. 336].

                 1.     Claims by Children

          Defendants discuss three claims brought on behalf of the children: (1) the seizure of

 N.A.P. from military school; (2) the seizure of the other children after they ran into the

 woods; and (3) the seizure of the children by removing them from the home.

          First, defendants discuss the removal of N.A.P. from military school. Defendants

 state that they were not present on the day of his removal and that DCS9 rather than

 defendants removed him [Doc. 336 pp. 11–12]. The complaint does not discuss how each

 individual defendant seized N.A.P. The only facts specific to this seizure in the complaint

 state, “DCS by and through Cynthia Koehler removed N.A.P. from military school in

 Florida where the minor child was progressing” and “DCS removed minor child N.A.P.

 from his military school in Florida and he was ‘interviewed’ by Stacey Pratt for more than

 five (5) straight hours during which he was pressured to adopt DCS’s version of the facts”

 [Doc. 6 ¶¶ 14, 168]. Thus, plaintiffs have set forth no evidence indicating defendants seized

 N.A.P.

          Second, defendants argue they are entitled to summary judgment as to plaintiffs’

 claim that defendants seized the plaintiff children after they ran out of their house into




          The Court notes that all claims against the Tennessee Department of Children’s Services
          9

 have already been dismissed [Doc. 324].
                                                 12


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 12 of 44 PageID #:
                                   4619
 woods and toward a creek [Doc. 336 p. 13]. Defendants state that to the extent they seized

 the children, such a seizure was reasonable due to safety concerns of the children being in

 the woods at night near a creek after heavy rain [Id.]. The only facts in the complaint

 related to these events are that “[l]aw enforcement officers unlawfully pursued the children

 on foot and with the Anderson County Sheriff Department's K-9 by and through Officer

 Jonathan Acker” [Doc. 6 ¶ 9]. Neither the complaint nor plaintiffs’ response clearly alleges

 that Jonathan Acker ever actually seized the children when he pursued them in the woods.

 See California v. Hodari D., 499 U.S. 621, 625–26 (1991) (noting a seizure occurs only if

 an officer applies physical force or makes a show of authority and the subject actually

 acquiesces to that show of authority). Therefore, plaintiffs have not provided any evidence

 that defendants seized the children in the woods.

        Third, defendants discuss the removal of the children from the home [Doc. 336

 pp. 15–16]. Defendants state that the children were removed by DCS after DCS concluded

 the children were abused [Id.]. The complaint states:

        On November 10, 2009, instead of offering services to the family, DCS by
        and through Cynthia Koehler and Samantha Cardwell removed all six (6)
        minor Pethtel children that were living in Tennessee at the time, and placed
        them in two (2) different homes with no attempt at the multiple approaches
        to provide a safety plan and assist the children and the parents with their
        issues

 and that “[a]ll of the Pethtel children with the exception of N.A.P. were seized and removed

 from the Pethtel home within a few hours of the arrival of DCS” [Doc. 6 ¶¶ 13–14]. Again,

 then, plaintiffs have set forth no evidence that defendants seized the children.


                                              13


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 13 of 44 PageID #:
                                   4620
         For the reasons stated above, the Court finds that the complaint fails to particularly

 allege how each of defendants violated plaintiffs’ constitutional rights as to these alleged

 seizures. No evidence before the Court suggests there was a seizure of any of the children,

 so no reasonable juror could find in plaintiffs’ favor. See Anderson, 477 U.S. at 248. Even

 more, the section of the complaint detailing the unlawful seizure claim [Id. ¶ 352(a)] does

 not mention any specific actions of any specific defendants. Indeed, the complaint lists

 these violations as being committed by other defendants that have already been dismissed.

 See Lanman, 529 F.3d at 684. Thus, defendants are entitled to summary judgment on all

 three unlawful seizure claims by the children.

               2.     Claims by Parents

                      a.     Seizure of Mrs. Pethtel with Handcuffs

        Defendants argue they are entitled to summary judgment on plaintiffs’ § 1983 claim

 based on the seizure of Mrs. Pethtel when they placed her in handcuffs [Doc. 336 p. 16].

 Defendants state only defendants Steven Abner and Harold Crowley were involved, and

 plaintiffs do not provide otherwise, so the claims against the other defendants must be

 dismissed. See Lanman, 529 F.3d at 684.

        The complaint states that “[p]laintiffs Tobias and Kathleen Pethtel were seized by

 state actors Steven Abner, Joseph Gilvin, Josh Cardwell, Harold James Crowley, Jonathan

 Acker, Wiley Maloney, Wally Braden, Jonathan Acker [sic] and other officers of the

 Anderson County Sheriff's Department in November 2009 without probable cause” [Doc. 6




                                              14


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 14 of 44 PageID #:
                                   4621
 ¶ 352(b)(4)]. The rest of this portion describing an alleged unlawful seizure of the plaintiff

 parents [Id. ¶ 352(b)] equally does not include references to defendants.

        The Court finds that the only defendants that plaintiffs have sufficiently alleged

 were involved are Steven Abner and Harold Crowley [Doc. 6 ¶ 4 (“Steven Abner

 handcuffed Kathleen Pethtel and shoved her down into a dining room chair.”); Doc. 348

 pp. 15–16; Doc. 348-4 p. 8 (noting both Abner and Crowley forced Mrs. Pethtel into a chair

 and handcuffed her)]. Moreover, the generalized paragraph quoted above stating that

 plaintiffs were seized by all defendants without reference to this specific seizure may not

 be attributed to each individual defendant. Reilly, 680 F.3d at 626.

        Defendants concede that Mrs. Pethtel was seized but posit that the handcuffing was

 a Terry stop requiring only reasonable suspicion rather than probable cause [Doc. 336

 p. 18]. See generally Terry v. Ohio, 392 U.S. 1 (1968). The Sixth Circuit has stated that

 “Terry, a limited exception to the normal requirements of probable cause, permits a police

 officer briefly to detain a person or property for investigative purposes if the officer has a

 reasonable suspicion, supported by articulable facts, that criminal activity has occurred or

 is about to occur.” United States v. Davis, 430 F.3d 345, 354 (6th Cir. 2005). Therefore,

 the first question is whether the law enforcement officers were aware of specific and

 articulable facts that gave rise to reasonable suspicion, examining the totality of the

 circumstances to determine reasonableness. Id. If the basis was proper, the second

 question is to determine “whether the degree of intrusion . . . was reasonably related in

 scope to the situation at hand, which is judged by examining the reasonableness of the

                                              15


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 15 of 44 PageID #:
                                   4622
 officials’ conduct given their suspicions and the surrounding circumstances,” which

 includes consideration of whether the detention was sufficiently limited in time and the

 investigative means used were the least intrusive reasonably available. Id. (alteration in

 original) (citation omitted). “A determination of reasonableness depends on a balance

 between ‘the need to search [or seize] against the invasion which the search [or seizure]

 entails.’” Centanni v. Eight Unknown Officers, 15 F.3d 587, 590 (6th Cir. 1994) (alteration

 in original) (citation omitted).

        Defendants put forth the state criminal trial testimony of Crowley and Abner

 [Doc. 334-2] to describe the relevant events. The officers responded to plaintiffs’ home

 after there were many 911 hang-up calls that day and the day prior [Id. at 23]. Mrs. Pethtel

 stated that her children were playing with the phone and must have dialed 911 before

 hanging up [Id. at 7–8]. Crowley told them not to have the children play with the phone,

 and he returned to his car [Id. at 8]. Crowley stated that during this first conversation,

 Mrs. Pethtel stepped onto the front porch [Doc. 334-2 p. 17].

        Defendant Abner then arrived, spoke with Crowley, and they then returned to the

 house to issue a citation for misuse of 911 [Id. at 9]. The officers knocked on the door, and

 Mrs. Pethtel opened it [Id. at 25]. Abner asked if there was a place where they could sit

 down and write or “something to that effect”; he did not recall if she said anything [Id.].

 Crowley stated that they requested her identification for the purpose of issuing the citation;

 “[s]he said, my ID is in the kitchen and she turned and walked into the kitchen and

 [the officers] followed her in the kitchen area” [Id. at 9]. The officers concede they did not

                                              16


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 16 of 44 PageID #:
                                   4623
 have a warrant or explicit permission to enter but explain that “[s]he didn’t tell us not to

 come in. She had the door open, we entered behind her and followed her into the kitchen

 area” [Id. at 18, 31]. The officers “took it as an invitation” [Id. at 31].

        When in the kitchen, a female child entered, and Crowley “noticed that she had

 some bruising on her face, . . . both hands, . . . both arms and the lower portion of her legs”

 [Id. at 10]. Crowley asked how the child acquired the bruises, and Mrs. Pethtel stated she

 had fallen off a bicycle [Id.]. Crowley asked to speak to the child, but Mrs. Pethtel and the

 child went into another room before the child returned with long sleeves and pants [Id. at

 10–11]. Crowley asked if the child could raise her sleeves so he could see her arms, but

 when the child began to do so, Mrs. Pethtel grabbed the child and “screamed at [Crowley]

 that [he was] not looking at [her] child” [Id. at 11–12]. “Her tone changed instantly. It

 was a loud scream. . . . At that time she started jumping around the kitchen. . . . Her

 demeanor totally changed. She became irate” [Id. at 12]. Crowley told her it was his

 obligation to contact DCS, and “she escalated even further[,] . . . jumping around the

 kitchen[.] . . . [S]he was just yelling and screaming and she was asked several times to calm

 down. She didn’t calm down at that time” [Id. at 12–13]. Abner described her behavior,

 stating, “[s]he was loud, she was screaming, hollering, running all around the kitchen. She

 pulled her dress up and showed us some kind of . . . colostomy bag[.] . . . She was pulling

 the drawers open to all the kitchen cabinets” [Id. at 28]. The officers testified that this

 behavior concerned them and that they handcuffed her “because [they] felt threatened.




                                               17


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 17 of 44 PageID #:
                                   4624
 [They] felt like she was out of control [and that] she was going to pull a knife or gun”

 because it was “that intense” [Id.].

        With her behavior it came to the point to where Deputy Abner and [Crowley]
        handcuffed her and asked her to calm down repeatedly. She would not
        calm down, she was placed in handcuffs and asked to have a seat at the
        kitchen table. . . . After a few minutes she calmed down and the handcuffs
        were removed

 [Id. at 13].

        Defendants therefore assert that they had “reasonable suspicion that Mrs. Pethtel

 could potentially harm them or herself based upon her irate and erratic behavior” and that

 the brief seizure of only a few minutes was reasonable [Doc. 336 p. 19].

        Plaintiffs refute defendants’ arguments as to both reasonable suspicion and

 reasonableness of the scope of the seizure. As to reasonable suspicion, plaintiffs initially

 appear to argue that a seizure based on past child abuse would be unreasonable because the

 analysis is more critical for investigations of past criminal activity than for investigations

 of ongoing conduct [Doc. 348 pp. 12–13 (citing United States v. Hudson, 405 F.3d 425,

 437 (6th Cir. 2005))].

        Addressing defendants’ argument that Mrs. Pethtel caused a threat to the officers’

 safety, plaintiffs state that “Mrs. Pethtel was physically incapable of yelling, screaming,

 and running and jumping around as alleged in the factual scenario” because of her varied

 health issues [Id. at 15]. While plaintiffs attached portions of her medical records, this does

 not demonstrate that she was indeed incapable of those behaviors. Plaintiffs argue that it

 was unreasonable to believe the approximately five-foot-tall, “medically fragile” woman

                                               18


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 18 of 44 PageID #:
                                   4625
 could threaten the officers,10 particularly considering they did not record threats in any

 official documents [Doc. 348 p. 16]. However, plaintiffs do not cite evidence that supports

 this contention in the record.

        Plaintiffs further argue that the child was wearing clothes, which were not pulled

 down until DCS arrived, and that it was “impossible for anyone to see bruising other than

 on her face and hands,” citing the complaint [Id. at 17].

        As previously stated, this is insufficient to defeat summary judgment. Plaintiffs

 must point to evidence in the record such as depositions, affidavits, or other materials upon

 which a reasonable finder of fact could find in its favor. Anderson, 477 U.S. at 248; see

 also Fed. R. Civ. P. 56(c)(1)(A). “To meet this burden, the moving party may rely on any

 of the evidentiary sources listed in Rule 56(c) or may merely rely upon the failure of the

 nonmoving party to produce any evidence which would create a genuine dispute for the

 jury.” Cox v. Ky. Dep’t of Transp., 53 F.3d 146, 149 (6th Cir. 1995) (citation omitted).

 “Essentially, a motion for summary judgment is a means to ‘challenge the opposing party

 to ‘put up or shut up’ on a critical issue.’” Id. (citation omitted). Here, plaintiffs have not

 put forth any evidence that would defeat defendants’ arguments or demonstrate a genuine

 issue of material fact as to whether the officers reasonably could have viewed plaintiff’s

 erratic behavior as threatening.




        10
           Defendants reply that no matter whether she was medically fragile, the officers were
 unsure for what Mrs. Pethtel was looking and feared for their safety based on her actions
 [Doc. 352 p. 12].
                                             19


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 19 of 44 PageID #:
                                   4626
        Based on the evidence regarding Mrs. Pethtel’s behavior provided by defendants

 and not refuted by plaintiffs’ evidence, the Court concludes there is no genuine dispute of

 material fact and that, as a matter of law, the officers had reasonable suspicion to believe

 criminal activity was about to occur, namely that the officers or the children could have

 been in danger.11 The basis for the Terry stop was therefore proper, and the officers were

 justified in detaining Mrs. Pethtel.

        Plaintiffs next argue the initial entry into the Pethtel home violated the Fourth

 Amendment and therefore the actions following the entry were unreasonable [Doc. 348

 p. 15]. Plaintiffs explain Mrs. Pethtel was not a fleeing misdemeanor subject, defendants

 do not argue there were exigent circumstances to enter the home, and there “was absolutely

 no reason to enter the Pethtel’s home without a warrant” [Id. at 13–14]. Plaintiffs argue

 Mrs. Pethtel did not invite them into the home and that Abner “forced his way into the

 home after opening the screen door to gain access” and cite to the complaint [Id. at 13].

 Plaintiffs cite no evidence in support of this assertion.

        Attempting to argue that Mrs. Pethtel’s other behaviors demonstrated lack of

 consent to enter the home, plaintiffs highlight the Anderson County Sheriff’s Department


        11
            Defendants’ briefing implies that the crimes of which Mrs. Pethtel was suspected were
 potential future crimes against an officer such as assault or battery. The Court finds that the
 officers had reasonable suspicion to detain Mrs. Pethtel for a brief time to investigate child abuse
 as well based on the repeated 911 calls in combination with the bruising of the child and response
 after inquiry. The officers reasonably could have believed that a person was in distress as recently
 as that morning based on the calls and that abuse may have continued had they left, particularly
 considering Mrs. Pethtel’s agitated state. The detention in the manner performed would have been
 necessary for officer safety while investigating this matter as inquiries elicited an intense response
 from Mrs. Pethtel. Therefore, the Court finds that the officers had reasonable suspicion to conduct
 a Terry stop based on the potential future criminal activity of both harm to an officer or child abuse.
                                                  20


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 20 of 44 PageID #:
                                   4627
 incident report, which states that after being asked to look at the child, she “demanded to

 talk to her attorney” [Doc. 348-17 p. 3]. Plaintiffs state Mrs. Pethtel closed doors to keep

 the deputies out during their stay but do not cite any evidence of such in the record

 [Doc. 348 p. 17]. She avers she attempted to call her husband and cites to AT&T records

 and the Findings of Fact from the Criminal Court of Tennessee, which state, “Officer

 Crowley testified they never attempted to obtain consent. There was never a warrant”

 [Doc. 348 pp. 16–17 (citing [Doc. 348-11 p. 1, Doc. 348-18])]. Though, the excerpt does

 not make it clear to which portion of the day’s events this is referring.

        The Court finds these events do not create a genuine dispute of material fact and

 that the officers’ initial entry was proper as a matter of law. Plaintiffs refer to the entire

 length of the officers’ stay at the home whereas the only relevant actions relate to the

 officers’ initial entry [Doc. 348 p. 17 (referencing that the officers stayed at the Pethtel

 home for over five hours)].        Considering the exchange between the officers and

 Mrs. Pethtel on the porch of the home, as a matter of law, the officers could have reasonably

 concluded she gave implied consent to enter.

        The Sixth Circuit handled a similar case in United States v. Carter, 378 F.3d 584

 (6th Cir. 2004). There, officers asked to enter the defendant’s hotel room, the officers did

 not recall if he responded, the defendant moved away from the door and backed up, and

 the officers entered. Id. at 588. The Sixth Circuit held that the defendant was asking them

 “to hold as a matter of law that consent must be given verbally, perhaps by some ‘magic

 words’ formula.” Id. at 589. The court declined to do so and noted, “[a]lthough a man’s

                                              21


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 21 of 44 PageID #:
                                   4628
 home is his castle, trumpets need not herald an invitation. The police may be kept out or

 invited in as informally as any other guest.” Id. Applied to those facts,

        [t]he investigating officers were instantly recognizable as policemen when
        [defendant] opened the door. They properly asked permission to enter, and
        [defendant] stepped back, letting them in. Any ordinary caller, under like
        circumstances, would understand assent to have been given, and the police
        are not held to a higher standard in this regard than an ordinary
        person. Robbins v. MacKenzie, 364 F.2d 45, 49 (1st Cir. 1966) (“An
        ordinary person who knocks on a door and receives assent may properly
        consider himself an invited guest. . . . Similarly, the fourth amendment . . .
        does not require [a police officer] to be clairvoyant.”).

 Id. at 588. When the officers asked if they could enter, the defendant was not “threatened,

 coerced, or tricked,” and nothing indicated that he was unaware of his right to refuse entry

 by either verbally denying entry or closing the door, so the Sixth Circuit held that though

 his decision “may have been rash and ill-considered, . . . that does not make it invalid.” Id.

 at 588–89.

        Here, just as in Carter, the officers expressed interest in entry to write a citation,

 and plaintiff held open the door and did not expressly refuse the officers entry. Instead,

 she walked away to retrieve an item and did not object when the officers began to follow,

 so the officers could reasonably understand they had implied consent to enter as would any

 ordinary caller. Therefore, plaintiffs’ arguments regarding reasonableness of the initial

 entry fail.12


        12
            It is true a consenting person has the right to withdraw consent and define the scope of
 consent. See generally Florida v. Jimeno, 500 U.S. 248 (1991). Nonetheless, after the officers
 were lawfully in the home, the officers could reasonably believe child abuse was regularly
 occurring in the home based on their observations. Consequently, even if plaintiff later effectively
 withdrew her consent, there were then exigent circumstances permitting the officers to remain.
                                                   22


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 22 of 44 PageID #:
                                   4629
        The Court further finds that the degree of the intrusion was reasonably related to the

 scenario. Plaintiff was detained only for a short period that defendants describe as a “few

 minutes” [Doc. 334-2 p. 13] and that plaintiffs describe as “15 minutes” without citation

 to the record [Doc. 348 pp. 15–16]. Regardless, there is no dispute that Mrs. Pethtel was

 handcuffed for this brief period and that the handcuffs were removed when she was calm

 [Doc. 334-2 p. 29]. Thus, this seizure was limited in time to the duration of the perceived

 threat to officer safety and ended upon the termination of that threat.

        Further, the record shows the means used were the least intrusive available as

 Mrs. Pethtel had previously disregarded the officers’ pleas to calm down [Id. at 13].

 Having attempted other methods, the officers’ decision to handcuff Mrs. Pethtel was

 determined as the next logical step. The Sixth Circuit has stated that “[i]f a subject is

 unarmed, but nonetheless presents a risk to officer safety, handcuffing and detention in a

 cruiser may still be reasonable.” Kowolonek v. Moore, 463 F. App’x 531, 536 (6th Cir.

 2012). Here, Mrs. Pethtel was not even taken to a different location or placed in a police

 vehicle. The Court thus finds that the degree of the intrusion was therefore reasonable as

 a matter of law.

        Further, defendants argue they are entitled to qualified immunity [Doc. 336 p. 35].

 When a defendant raises qualified immunity, “the burden is on the plaintiff to demonstrate

 that the official[ is] not entitled to qualified immunity.” Silberstein v. City of Dayton,

 440 F.3d 306, 311 (6th Cir. 2006). Plaintiffs must show: (1) “facts which, when taken in

 the light most favorable to [the plaintiff], show that the defendant-official’s conduct

                                              23


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 23 of 44 PageID #:
                                   4630
 violated a constitutionally protected right”; and (2) “that right was clearly established such

 that a reasonable official, at the time the act was committed, would have understood that

 his behavior violated that right.” Pittman v. Cuyahoga Cnty. Dep’t of Child. & Fam. Servs.,

 640 F.3d 716, 727 (6th Cir. 2011) (citations omitted). The order in which to address the

 two prongs is left to the Court’s discretion. Pearson v. Callahan, 555 U.S. 223, 236 (2009).

        Regarding the first prong of the analysis, for the reasons already explained, the

 Court finds the officers’ brief detention of Mrs. Pethtel was reasonable and therefore did

 not violate her constitutional rights. Nevertheless, the Court will turn to the second prong

 of the analysis and consider the state of the law at the time of Mrs. Pethtel’s seizure.

        To be clearly established, “[t]he contours of the right must be sufficiently clear that

 a reasonable official would understand that what he is doing violates that right.” Anderson

 v. Creighton, 483 U.S. 635, 640 (1987). The legal propositions are considered in light of

 the specific context of the case, not at higher levels of generality. Brosseau v. Haugen,

 543 U.S. 194, 198 (2004). For example, “[t]he general proposition . . . that an unreasonable

 search or seizure violates the Fourth Amendment is of little help in determining whether

 the violative nature of particular conduct is clearly established.” Ashcroft v. al-Kidd,

 563 U.S. 731, 742 (2011). While the standards need not be so specific as to be directly on

 point, courts should look to precedent that is “‘particularized’ to the facts of the case.”

 White v. Pauly, 137 S. Ct. 548, 552 (2017) (citation omitted). “The law is clearly

 established when the plaintiff can point either to ‘cases of controlling authority in his

 jurisdiction at the time of the incident’ or ‘a consensus of cases of persuasive authority

                                              24


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 24 of 44 PageID #:
                                   4631
 such that a reasonable officer could not have believed that his actions were lawful.’” Kent

 v. Oakland Cnty., 810 F.3d 384, 395 (6th Cir. 2016) (quoting Wilson v. Layne, 526 U.S.

 603, 617 (1999)). “[E]xisting precedent must have placed the statutory or constitutional

 question beyond debate. . . . In other words, immunity protects ‘all but the plainly

 incompetent or those who knowingly violate the law.’” White, 137 S. Ct. at 551 (citations

 and internal quotation marks omitted).

        Here, the Court finds that based on the arguments and precedent set forth in the

 briefing, plaintiffs have not identified cases that clearly established the rights they claim

 were violated.13 Plaintiffs’ cases regarding the sanctity of the home [Doc. 348 p. 14] are

 too general, and plaintiffs provide no cases that state a Terry stop may not occur once an

 officer is lawfully inside a home. While plaintiffs argue that particular facts, even if

 unsupported by the record, demonstrate Mrs. Pethtel’s lack of consent or objection to the

 officers’ presence later in the day, plaintiffs do not cite cases that reflect upon the sequence

 of events at the door. Based on the case law as described above, the officers reasonably

 could have believed their behavior was lawful.




        13
             In a section discussing qualified immunity as to all claims in the case, plaintiffs cite
 cases generally for the propositions that the Fourth Amendment protects against unreasonable
 searches and seizures, the Fourth Amendment applies to social workers, and children are entitled
 to these protections [Doc. 348 pp. 34–35]. These cases do not directly address the particular issues
 upon which the officers seek qualified immunity and therefore are not sufficiently particularized
 to the facts of this case. White, 137 S. Ct. at 551–52.
                                                    25


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 25 of 44 PageID #:
                                   4632
        Accordingly, the Court finds that plaintiffs have failed to meet their burden as to

 either prong of the qualified immunity analysis. Defendants are therefore entitled to

 summary judgment on this claim.

                      b.     Seizure of Pethtel Parents in Their Home

        The complaint states that “Kathleen Pethtel was detained by Anderson County

 Sheriffs by and through Officer Jonathan Acker in a back room of the home,” the parents

 “were detained in separate rooms in their own home,” and that Mr. Pethtel “arrived home

 and was forbidden entrance into his own home for approximately forty-five (45) minutes

 by several officers of the Anderson County Sheriff’s Department by and through Josh

 Cardwell, Steven Abner, Wiley Maloney, Wally Braden and Joseph Gilvin, and

 Investigator Harold James Crowley” [Doc. 6 ¶¶ 6, 8]. There are then two seizures with

 which plaintiffs take issue: (1) keeping Mr. Pethtel out of the home; and (2) keeping

 plaintiff parents separate within the home.

        The Court finds that as to Mr. Pethtel being detained separately in the home, no

 particular defendants have been alleged to be involved. The sequence of events in

 paragraph six of the complaint is somewhat unclear, but the Court assumes the detention

 of Mrs. Pethtel by Acker is the separation of the parents to which plaintiffs refer. Regarding

 the alleged exclusion of Mr. Pethtel from his home, the Court will assume arguendo that

 each of defendants were involved. Accordingly, the only claims pleaded with specificity

 that warrant a continued analysis are the seizure of Mrs. Pethtel separately in the back of

 her home by Acker and the seizure of Mr. Pethtel outside of the home by the previously-

                                               26


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 26 of 44 PageID #:
                                   4633
 listed defendants. Even if plaintiffs had adequately alleged facts as to each defendant to

 comply with Lanman, all claims still fail.

        Defendants attached state criminal trial testimony where Mr. Pethtel described the

 sequence of events: He returned home to find his “entire driveway filled with vehicles from

 the Anderson County Sheriff’s Department,” he parked his car and “walked up and . . .

 addressed one of the officers [whose name he did not know, and the officer] told

 [Mr. Pethtel] to go back and wait in [his] vehicle. So [he] did” [Doc. 334-4 p. 7].

 Mr. Pethtel then waited in his vehicle for forty-five minutes, told an officer it was “really

 cold out and [he] would really like to sit in [his] house and [the officer] finally let [him] go

 sit in [his] house” [Doc. 334-5 p. 4]. Defendants state that Mr. Pethtel does not allege that

 he was prevented from leaving the property [Doc. 336 p. 20]. When Mr. Pethtel re-entered

 the house, he said the officer placed him in a room [Doc. 334-5 p. 12].

        Defendants argue that these alleged seizures are analogous to Terry stops based on

 reasonable suspicion that child abuse was occurring, that the detentions were reasonable,

 and that such claims are Heck-barred. See generally Terry, 392 U.S. 1; Heck v. Humphrey,

 512 U.S. 477 (1994).

        Defendants state that the specific and articulable facts giving rise to their suspicion

 are the bruising on the child’s body, the child’s sudden change in clothing, and the mother’s

 behavior in response to questioning [Doc. 336 p. 21]. Mr. Pethtel at trial acknowledged

 that it made sense that the officers did not want a suspect roaming around a potential crime




                                               27


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 27 of 44 PageID #:
                                   4634
 scene [Doc. 334-5 p. 13]. The officers allowed Mr. Pethtel to wait outside in his vehicle,

 and inside, the parents were free from restraints [Id. at 4–6].

        Plaintiffs respond that defendants “cite[] no authority to support the proposition that

 police may stop and frisk and [sic] individual in his own home based on the same

 indications of criminality that would allow the detention elsewhere” as Terry was created

 to allow police to detain individuals on the street [Doc. 348 pp. 18–19]. Further, plaintiffs

 highlight the importance of the home in Fourth Amendment jurisprudence and cite

 pertinent cases [Id.]. See, e.g., Silverman v. United States, 365 U.S. 505, 511 (1961).

        Plaintiffs state that reasonable suspicion “must rest on specific facts—available to

 the officers before they initiate contact—tending to show that the person stopped is in fact

 the person wanted in connection with a criminal investigation,” Hudson, 405 F.3d at 438,

 and that defendants have not stated any facts that support plaintiff parents had committed

 or would commit child abuse [Doc. 348 p. 19]. Plaintiffs posit that the only available facts

 were bruising on one child’s face, which the mother explained resulted from a bicycle

 accident [Id. at 19–20].

        Plaintiffs further argue that the detention in separate rooms was not brief and instead

 actually took over five hours and that defendants do not articulate facts supporting the long

 detention [Id. at 17]. Plaintiffs contend some deputies should have remained at the home

 while others obtained a warrant [Id. at 18].

        The Court finds that the detentions were reasonable as a matter of law, and

 regardless, the officers are entitled to qualified immunity. As discussed above, defendants

                                                28


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 28 of 44 PageID #:
                                   4635
 in fact had reasonable suspicion that plaintiff parents were specific persons wanted in

 connection with abuse. Based on the numerous 911 calls, extensive bruising on the

 children, sudden change of clothing, and erratic behavior of Mrs. Pethtel, defendants could

 reasonably suspect someone in the home was harming the children. Though the officers

 received an alternative explanation of a bicycle accident, the officers could reasonably

 believe this was a cover story to protect the abuser. Plaintiffs provide no authority to

 support that the officers were required to accept their explanation. Also, as noted, the

 officers took into account Mrs. Pethtel’s behavior in following the child into the back room

 and then creating tension by escalating the situation. The basis of the seizures therefore

 was proper.

        Similarly, the intrusions were reasonably related in scope to the situation at hand.

 While the detention took place over a period of hours, it was nonetheless reasonable. A

 Terry stop must be temporary and “last no longer than is necessary to effectuate the purpose

 of the stop. . . . While there is ‘no rigid time limitation on the lawfulness of a Terry stop,’

 [the Court] must ‘examine whether the police diligently pursued a means of investigation

 that was likely to confirm or dispel their suspicions quickly, during which time it was

 necessary to detain the defendant.’” Davis, 430 F.3d at 354 (citations omitted).

        Here, the trial testimony shows that the officers called DCS and the children then

 ran out the back of the house toward the creek, the officers and Mrs. Pethtel had to gather

 the children and bring them back to the house, the children had to change into dry clothes,

 and DCS representatives spoke with the children [See generally Doc. 334-2]. During the

                                               29


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 29 of 44 PageID #:
                                   4636
 investigation, Mr. Pethtel arrived home, waited in his car, and eventually waited in one of

 the children’s bedrooms until the children were gone, at which point he talked to Cynthia

 Koehler from DCS [Doc. 334-5 pp. 4–6]. Numerous events happened during this period,

 all which required plaintiff parents’ separation from the children and a continued detention

 for the purpose of investigation. While longer than a typical Terry stop, the Court finds

 that these detentions lasted no longer than necessary to effectuate the purpose of the

 detentions as they ended when the children were removed from the home and thus the

 potential threat to the children evaporated. Further, nothing suggests that the detentions

 were overly intrusive. The evidence shows that plaintiff parents were instructed to remain

 in particular locations, but there is no evidence of physical contact, restraints, excessive

 surveillance, or other intrusions. Being reasonable in scope, the Terry stops were proper,

 and no constitutional violations occurred.

 For the same reasons, defendants are entitled to qualified immunity as plaintiffs have failed

 to meet their burden as to the first prong. But plaintiffs also have not identified legal

 authority that clearly establishes defendants’ actions were constitutional violations.

 Plaintiffs argue that defendants have not offered case law to justify a Terry stop inside a

 home, but plaintiffs mistake the burden. Plaintiffs––not defendants––are required to

 demonstrate such a stop was clearly impermissible. General arguments regarding the “very

 core” of Fourth Amendment jurisprudence do not meet the required level of specificity that

 is required. See White, 137 S. Ct. at 552. As previously stated, “[t]he general proposition

 . . . that an unreasonable search or seizure violates the Fourth Amendment is of little help

                                              30


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 30 of 44 PageID #:
                                   4637
 in determining whether the violative nature of particular conduct is clearly established.”

 Ashcroft, 563 U.S. at 742. Considering that “immunity protects ‘all but the plainly

 incompetent or those who knowingly violate the law’” and plaintiffs offer no “existing

 precedent [that places] the statutory or constitutional question beyond debate,” plaintiffs

 fail to meet their burden on the second qualified immunity prong as well. White, 137 S.

 Ct. at 551 (citations omitted).

          Defendants are protected by qualified immunity for these reasons and are entitled

 to summary judgment. Having found defendants acted reasonably and alternatively are

 entitled to qualified immunity, the Court declines to address their argument that Heck bars

 plaintiffs’ claims.

                       c.     Wrongful Search

          Defendants argue that Heck v. Humphrey bars plaintiffs from claiming an unlawful

 search of their home because their convictions for child abuse have not been overturned,

 and they cannot prove an actual, compensable injury [Doc. 336 pp. 23–24]. The complaint

 states

          Plaintiff Tobias Pethtel's home was searched by state actors Harold James
          Crowley, Josh Cardwell, Steven Abner, Wally Braden, Wiley Maloney,
          Jonathan Acker, Joseph Gilvin and other officers from the Anderson County
          Sheriff's Department and DCS by and through Cynthia Koehler and
          Samantha Cardwell in November 2009 without Plaintiff Pethtel’s permission
          . . . [and] without probable cause or a court-issued warrant

 [Doc. 6 ¶¶ 352(d)(4)–(5)].

          In Heck, the Supreme Court held that “[i]n order to recover compensatory damages,

 . . . the § 1983 plaintiff must prove not only that the search was unlawful, but that it caused
                                               31


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 31 of 44 PageID #:
                                   4638
 him actual, compensable injury . . . which . . . does not encompass the ‘injury’ of being

 convicted and imprisoned (until his conviction has been overturned).” 512 U.S. at 487 n.7.

 The Sixth Circuit held that this language “plainly refutes the argument that Fourth

 Amendment claims are exempted from the requirement that a conviction must be set aside

 as a precondition for this type of § 1983 suit.” Schilling v. White, 58 F.3d 1081, 1086

 (6th Cir. 1995).

        Defendants argue that because plaintiffs “cannot show their convictions for child

 abuse have been ‘reversed on direct appeal, expunged by executive order, declared invalid

 by a state tribunal authorized to make such determination, or called into question by a

 federal court's issuance of a writ of habeas corpus’ and they can prove no other actual,

 compensable injury,” summary judgment is appropriate [Doc. 336 p. 24 (quoting Heck,

 512 U.S. at 487)].

        Plaintiffs respond that “the Plaintiffs have not had, and will never have a Habeas

 Corpus action” [Doc. 348 p. 21] and rely upon Powers v. Hamilton Cnty. Pub. Def.

 Comm’n, 501 F.3d 592 (6th Cir. 2007). Defendants reply that plaintiffs have not presented

 evidence that they are habeas-ineligible [Doc. 352 p. 16]. The documents attached to

 plaintiffs’ memorandum state that plaintiffs were sentenced to a term of eleven months and

 twenty-nine days of probation [Doc. 348-2 pp. 3, 10].

        Writing in concurrence to the judgment in Heck, Justice Souter noted that the

 Court’s decision would not preclude a § 1983 suit when the plaintiff could not have had

 his conviction impugned through habeas relief because the plaintiff received a short term

                                            32


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 32 of 44 PageID #:
                                   4639
 of imprisonment, probation, or parole. Heck, 512 U.S. at 497–500 (Souter, J., concurring).

 While the circuits are split on whether Justice Souter’s limitation to Heck stands as law,

 the Sixth Circuit has adopted Justice Souter’s approach. Powers, 501 F.3d at 600–03. In

 Powers, the Sixth Circuit determined that “a § 1983 plaintiff is entitled to a Heck exception

 if the plaintiff was precluded ‘as a matter of law’ from seeking habeas redress, but not

 entitled to such an exception if the plaintiff could have sought and obtained habeas review

 while still in prison but failed to do so.” Id. at 601. Thus, the relevant inquiry is not

 whether § 1983 plaintiffs are currently incarcerated but whether the plaintiffs “lack a

 habeas option for the vindication of their federal rights.” Id. at 603.

        Although plaintiffs may contend that habeas relief was not available, terms of

 probation qualify as “custody” for purposes of habeas relief. McVeigh v. Smith, 872 F.2d

 725, 727 (6th Cir. 1989); see Parvin v. Campbell, 641 F. App’x 446, 448, 450 (6th Cir.

 2016) (affirming the lower court’s dismissal of a plaintiff’s claims pursuant to Heck where

 he was sentenced to six months of probation).

        Here, then, plaintiffs “could have sought and obtained habeas review” while serving

 probation but failed to do so. Powers, 501 F.3d at 601. Plaintiffs are therefore not eligible

 for the Heck exception set forth in Powers, and plaintiffs’ reliance on Powers is misplaced.

 Plaintiffs have not demonstrated they were habeas-ineligible, and because they are

 accordingly unable to prove an actual, compensable injury or that their convictions have

 been overturned, defendants are entitled to summary judgment on this claim.




                                              33


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 33 of 44 PageID #:
                                   4640
               3.      Claims by All Plaintiffs

                       a.     Due Process and Equal Protection

        The portions of the complaint detailing the claim for violations of plaintiffs’

 procedural and substantive due process and equal protections rights do not list any

 defendants by name and instead generally refer to “state actors” and “private persons”

 [Doc. 6 ¶¶ 352(e)–(g)]. Moreover, plaintiffs’ briefing on these claims cites absolutely no

 evidence specifying particular improper conduct of any specific defendant, including in its

 sole citation to evidence, namely document 348–11. Defendants are therefore entitled to

 summary judgment on these claims. See Lanman, 529 F.3d at 684.

                       b.     Second Amendment

        Plaintiffs’ complaint makes several allegations that various defendants violated

 their Second Amendment rights but only one specific to the Anderson County defendants:

 Paul White made comments that plaintiff Tobias Pethtel was always armed while knowing

 he had a concealed weapons permit [Doc. 6 ¶ 471]. Plaintiffs note that defendants

 “manipulated interrogations and fabricated evidence, knowing that this evidence would be

 used against Mr. Pethtel in a felony trial, and knowing that the criminal felony charge

 would prevent him from exercising his right to carry a firearm” [Doc. 348 p. 31]. Further,

 plaintiffs aver that Mr. and Mrs. Pethtel were not permitted to enter the DCS office with

 sweaters in the winter and that defendants’ actions caused others to “disparage the Pethtels

 despite their right to bear arms” [Id. at 32].




                                                  34


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 34 of 44 PageID #:
                                   4641
        The Court finds that defendants are entitled to summary judgment on this claim for

 the same reasons as the Court’s previous order [Doc. 324 pp. 30–32]. General comments

 or questions about Mr. Pethtel’s firearm ownership or possession do not infringe on his

 right to bear arms [Id.]. Restrictions in the DCS office and on firearm ownership by felons

 are valid; though, they are irrelevant at this stage because the DCS is no longer a defendant

 [Id. (discussing that these restrictions are permissible and do not violate the Second

 Amendment and that to the extent the response attempts to allege malicious prosecution,

 plaintiffs may not amend the complaint at this stage)]. Most importantly, plaintiffs cite no

 evidence to support their Second Amendment claim. Accordingly, defendants are entitled

 to summary judgment on this claim.

 III.   Motion to Dismiss – Anderson County CASA Defendants

        A.      Legal Standard

        Anderson County CASA and Diane Renfroe bring their motion to dismiss pursuant

 to Federal Rules of Civil Procedure 8(a) and 12(b)(6).14 Federal Rule of Civil Procedure

 8(a) sets out a liberal pleading standard. To survive a motion to dismiss, a complaint need

 contain only a “‘short and plain statement of the claim showing that the pleader is entitled

 to relief,’ in order to ‘give [the opposing party] fair notice of what the . . . claim is and the

 grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)


        14
           Plaintiffs seem to question whether Defendants’ motion is instead a motion for judgment
 on the pleadings or for summary judgment [Doc. 359 pp. 10–11]. This contention is meritless as
 defendants’ motion is clear that it is a motion to dismiss and defendants cite no extraneous evidence
 as would be required for a motion for summary judgment. Consequently, the Court will treat this
 motion as a motion to dismiss and therefore will only consider the allegations in the complaint.
                                                    35


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 35 of 44 PageID #:
                                   4642
 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). This is to “avoid situations . . . wherein

 the pleading is so verbose that the Court cannot identify with clarity the (claims) of the

 pleader and adjudicate such (claims) understandingly on the merits.” Harrell v. Dirs. of

 Bureau of Narcotics & Dangerous Drugs, 70 F.R.D. 444, 446 (E.D. Tenn. 1975). Detailed

 factual allegations are not required, but a party’s “obligation to provide the grounds of his

 entitlement to relief requires more than labels and conclusions.” Twombly, 550 U.S. at 555

 (internal quotations omitted). “[A] formulaic recitation of the elements of a cause of action

 will not do,” nor will “an unadorned, the-defendant-unlawfully-harmed-me accusation.”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).

        In deciding a Rule 12(b)(6) motion to dismiss, a court must construe the complaint

 in the light most favorable to the plaintiff, accept all factual allegations as true, draw all

 reasonable inferences in the plaintiff’s favor, and determine whether the complaint contains

 “enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at

 570; Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007) (citation omitted). This

 assumption of factual veracity, however, does not extend to bare assertions of legal

 conclusions. Iqbal, 556 U.S. at 679. And a court is not “bound to accept as true a legal

 conclusion couched as a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986).

        “A claim has facial plausibility when the plaintiff pleads factual content that allows

 the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible




                                              36


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 36 of 44 PageID #:
                                   4643
 claim for relief will . . . be a context-specific task that requires th[e Court] to draw on its

 judicial experience and common sense.” Id. at 679.

        The Court will evaluate defendants’ motion pursuant to these standards.

        B.      Analysis

        CASA defendants move to dismiss all potential claims asserted against them

 [Doc. 344]. As with the prior motions to dismiss, defendants noted “it is very difficult to

 decipher from the Amended Complaint what claims are directed to which defendants”

 [Doc. 345 p. 9]. They therefore addressed the claims they understood to be potentially

 asserted against them. As will be explained below, plaintiffs fail to state a claim as to

 CASA defendants for many of the same reasons as they failed to state a claim as to the

 other defendants whose motions were decided in November 2020 [Doc. 324]. The Court

 therefore frequently refers to its prior ruling. There, the Court

        explicitly addresse[d] all arguably viable claims. By negative inference,
        some claims [were] not addressed because either a party ha[d] been
        dismissed in its entirety for another reason, or the claim as alleged in the
        claim chart, response to a motion, or otherwise [was] dismissed as
        insufficient to state a claim as to other defendants for the reasons explained

 [Id. at 12]. In this case, the Court will address defendants’ arguments as to the remaining

 claims.     The Court also notes defendants’ arguments regarding qualified immunity,

 respondeat superior, and collateral estoppel [Doc. 345], but the Court finds it unnecessary

 to address these arguments because the claims must be dismissed for other reasons

 discussed below.




                                               37


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 37 of 44 PageID #:
                                   4644
               1.      Americans with Disabilities Act (“ADA”)

        In the section of the complaint titled “ADA Title II: State and Local Government

 Activities,” plaintiffs state, “Defendants violated [M.M.P.’s] ADA rights as follows

 below” and that “CASA was talked to by Angela Blevins, GAL for M.M.P. and was

 informed that her behavior toward a handicapped child was inappropriate causing M.M.P.

 embarrassment and invasion of her privacy by talking to doctors and talking to M.M.P.

 without her legal counsel present” [Doc. 6 ¶¶ 527, 529(gg)]. The Court notes this language

 is unclear as it asserts other persons talked to CASA, an entity, about its behavior.

 Nonetheless, regardless whether the claim is against either of CASA defendants, it must be

 dismissed.

        Title II of the ADA prohibits public entities from discriminating against disabled

 individuals, stating “no qualified individual with a disability shall, by reason of such

 disability, be excluded from participation in or be denied the benefits of the services,

 programs, or activities of a public entity, or be subjected to discrimination by any such

 entity.” 42 U.S.C. § 12132. A public entity is defined as “any State or local government”

 and “any department, agency, special purpose district, or other instrumentality of a State

 or States or local government.” 42 U.S.C. § 12131(1)(A)–(B). Accordingly, the “proper

 defendant is that ‘entity.’” Williams v. McLemore, 247 F. App’x 1, 8 (6th Cir. 2007)

 (citation omitted).

        Defendants correctly state CASA is not a public entity and that Renfroe is therefore

 not a public employee [Doc. 345 p. 42]. Even if she were, though, the claim against

                                             38


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 38 of 44 PageID #:
                                   4645
 Renfroe must be dismissed because the ADA applies to employers, places of public

 accommodation, and organizations and therefore “does not permit public employees or

 supervisors to be sued in their individual capacities.” Williams, 247 F. App’x at 8 (citations

 omitted). Because plaintiffs bring this action under respondeat superior [Doc. 6, Parties,

 ¶ 11], and Renfroe has not violated the ADA, there is no basis for liability against CASA

 either. The ADA claims against CASA defendants must therefore be DISMISSED.

                2.      Section 1985 Claim

        Defendants move to dismiss plaintiffs’ civil conspiracy claims under 42 U.S.C.

 §§ 1985(3)15 and 1986 [Doc. 345 p. 40]. The Court finds that the claims must be

 DISMISSED for the same reasons articulated in the Court’s November 2020 Order

 [Doc. 324 pp. 18–20].

                3.      Section 1983 Claims

                        a.      First Amendment

                                (1)    Free Exercise of Religion

        Plaintiffs fail to state a claim as to free exercise of religion under the First

 Amendment. Plaintiffs allege violations against CASA only, stating “CASA’s report

 states: ‘CASA feels Mr. Pethtel is a very disciplined, task oriented person whose faith and

 Biblical beliefs guide his motives and actions with regard to his family, specifically his

 children[’] and ‘CASA believes Mr. Pethtel believes in a very strong patriarchal dominated


        15
            Although plaintiffs do not specify a claim under § 1985(3) and generally assert § 1985
 claims, the first two sub-sections of § 1985 relating to preventing an officer from performing duties
 and obstruction of justice are inapplicable here.
                                                    39


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 39 of 44 PageID #:
                                   4646
 family’” and “CASA . . . belittled the Plaintiffs’ support groups” by stating that the majority

 of the plaintiffs’ friends were adoptive parents who homeschooled their children while

 “knowing that the Pethtels and their friends believe in the Biblical mandate to ‘train up a

 child in the way he should go’” [Doc. 6 ¶¶ 441, 446]. In the second to last paragraph of

 this section in the complaint, plaintiffs state, “Defendants have censored Plaintiffs from

 expressing their religious beliefs, in violation of Plaintiff’s right to the free exercise of her

 religious beliefs” [Id. ¶ 455].

        The Court finds these claims must fail for the same reasons as stated in the Court’s

 previous order [Doc. 324 pp. 33–36 (discussing that unwanted comments are insufficient

 to violate the First Amendment, that government compulsion or an actual burden on the

 exercise of religion is required, and that claims of censorship were insufficiently

 supported)]. The complaint nowhere details particular actions of CASA defendants that

 burdened plaintiffs’ free exercise of religion. Consequently, plaintiffs have failed to state

 a free exercise claim, and such claims must be DISMISSED.

                              (2)     Establishment Clause

        The Court finds that plaintiffs fail to state a claim under the Establishment Clause.

 The relevant portion of the complaint states, “Defendant’s [sic] actions had no valid secular

 purpose, conveyed a message of disfavor to Plaintiff and similarly situated religious

 persons in the community, and further, excessively entangled the Defendants with religion

 by deciding which religion is acceptable and which is not, in violation of Plaintiff’s [sic]




                                                40


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 40 of 44 PageID #:
                                   4647
 rights” [Doc. 6 ¶ 458]. This allegation is a legal conclusion the Court need not accept, and

 it does not give any indication as to which defendants allegedly violated the Establishment

 Clause. Consistent with the Court’s prior order [Doc. 324 pp. 5–12], the Court finds the

 complaint does not state a claim regarding an Establishment Clause violation as to

 particular defendants and that it fails to place defendants on notice of what the claim is and

 the grounds upon which it rests. Twombly, 550 U.S. at 555. Therefore, any Establishment

 Clause claim must be DISMISSED.

                              (3)     Free Speech

         Defendants move to dismiss any free speech claim [Doc. 345 p. 38]. The complaint

 mentions various events in the passive voice, for example, “[t]he children were denied

 modest clothing” and “were allowed to view” certain material [Doc. 6 ¶ 425]. Additionally,

 the complaint states, “Defendants ridiculed Plaintiffs, specifically, for their religious

 references and prevented them from expressing their personal beliefs about religion” [Id. ¶

 426].

         Plaintiffs fail to state a claim for a violation of their rights to free speech because

 they do not allege specific ways CASA defendants restricted their speech or compelled

 them to speak. While the Court must take factual allegations as true, a party’s “obligation

 to provide the grounds of his entitlement to relief requires more than labels and

 conclusions.” Twombly, 550 U.S. at 555 (internal quotations omitted). Plaintiffs do not

 allege any actions by defendants that require or prohibit speech.




                                               41


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 41 of 44 PageID #:
                                   4648
         Further, the claims fail for the same reason as the Establishment Clause claims: The

 complaint does not reference CASA defendants specifically in this section; it only refers

 to defendants as a whole, which fails to put them on notice. Accordingly, plaintiffs fail to

 state a free speech claim, so the free speech claims must be DISMISSED.

                         b.      Fourth Amendment

         Defendants move to dismiss any Fourth Amendment claim against them. The

 unlawful search and/or seizure portion of the complaint does not mention CASA

 defendants [Doc. 6 ¶ 352(c)]. Consequently, any alleged claims against CASA defendants

 under the Fourth Amendment must be DISMISSED.

                         c.      Procedural Due Process and Equal Protection

         The section of the complaint alleging “Procedural Due Process Violations” names

 no specific defendants, including CASA defendants [Doc. 6 ¶ 352(e)]. Such claims are

 insufficient as discussed in the Court’s November 2020 order [Doc. 324 p. 22 n.15].

 Equally, the section detailing plaintiffs’ equal protection claim does not list any defendants

 by name, instead referring to “state actors and private persons” [Doc. 6 ¶ 352(g)(5)]. This

 section is insufficient as explained in the Court’s November 2020 order.16 Accordingly,

 these claims will be DISMISSED.



         16
            “Plaintiffs also use ‘state actors’ as a term without clearly defining it. . . . [The complaint]
 does not specify a definition that ‘state actor’ as used in the complaint will be defined as
 [particular] defendants but is an allegation toward listing the elements of a § 1983 claim. . . .
 Additionally, this follows the same problem as the general use of ‘defendants’ as not all defendants
 have performed such action, and state actors could thus not possibly refer to all listed state actors.”
 [Doc. 324 p.7 n.7].
                                                     42


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 42 of 44 PageID #:
                                   4649
                       d.     Substantive Due Process

        In a section titled “actions under the color of state law,” plaintiffs allege defendants’

 acts violated their substantive due process right to “familial and parental relationships” and

 cite several Supreme Court cases about the right generally [Doc. 6 ¶¶ 330–32]. The

 complaint states that defendants “violated the statutory and constitutional rights of the

 Plaintiffs and clearly established law” [Id. ¶ 334]. In the section entitled “Substantive Due

 Process Violations,” the complaint states that plaintiffs have rights “to be free from

 unwanted intrusion into their protected relationships” and that the acts and omissions of

 state actors and agencies attempted to influence their family relationships [Id. ¶ 352(f)].

        Here, any interference with the parent-child relationship was performed by the

 juvenile court, not CASA defendants. The Sixth Circuit has held that because “the juvenile

 court has the ultimate decision-making power with respect to placement and custody, it

 alone could deprive [plaintiff] of his fundamental right.” Pittman v. Cuyahoga Cnty. Dep’t

 of Child. & Fam. Servs., 640 F.3d 716, 729 (6th Cir. 2011).17 Therefore, the complaint

 fails to state a plausible claim for relief as to interference with plaintiffs’ family

 relationships, and these claims must be DISMISSED.




        17
           Pittman applied Michigan law, but the Sixth Circuit has stated that “[t]here can be no
 doubt that Tennessee law vested the juvenile court with the ultimate decision making authority
 concerning the issuance of such ex parte orders of immediate removal and temporary placement,”
 so the same principle applies here. Young v. Vega, 574 F. App’x 684, 690 (6th Cir. 2014),
 abrogated on other grounds by Turner v. Lowen, 823 F. App’x 311 (6th Cir. 2020).
                                                 43


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 43 of 44 PageID #:
                                   4650
 IV.    Supplemental Jurisdiction

        While a district court has supplemental jurisdiction over state law claims forming

 “part of the same case or controversy” as claims over which the court exercises original

 jurisdiction, a district court may decline to exercise supplemental jurisdiction if it has

 dismissed all claims over which the court has original jurisdiction. 28 U.S.C. § 1367(a),

 (c)(3); see also Brooks v. Rothe, 577 F.3d 701, 709 (6th Cir. 2009) (“If the federal claims

 are dismissed before trial, the state claims generally should be dismissed as well”

 (emphasis added) (citation omitted)). Because the Court in this opinion will dismiss all of

 plaintiffs’ claims arising under federal law, it will also DISMISS without prejudice

 plaintiffs’ remaining state law claims.

 V.     Conclusion

        For the reasons set forth above, defendants’ motion for summary judgment

 [Doc. 334] and motion to dismiss [Doc. 344] are hereby GRANTED, and plaintiffs’

 motions to delay ruling [Doc. 346 p. 3] and for additional discovery [Doc. 366] are hereby

 DENIED. All federal claims against defendants will be DISMISSED with prejudice; all

 state claims will be DISMISSED without prejudice.               Consequently, plaintiffs’

 outstanding motions [Docs. 365, 366, 367, 372, 373] are DENIED AS MOOT. A separate

 order will follow.

        ENTER:


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE

                                             44


Case 3:10-cv-00469-TAV-HBG Document 375 Filed 08/31/21 Page 44 of 44 PageID #:
                                   4651
